McGuire, J.,
concurs in a separate memorandum as follows: A central issue in this appeal is whether People v White (32 NY2d 393 [1973]) remains good law in light of People v Blakley (34 NY2d 311 [1974]) and People v Callahan (80 NY2d 273 [1992]). *625Although that issue is not one that commonly turns up, it is one the Court of Appeals should address.
In People v Blakley, the defendant pleaded guilty tó a reduced charge after his motion to dismiss on constitutional speedy trial grounds had been denied. The Court vacated the plea, concluding that “[f!or a variety of reasons, a prosecutor must not make the right to a speedy trial an item of barter in a plea bargaining situation” (34 NY2d at 314). The Court viewed conditioning a plea to a reduced charge on the withdrawal of a constitutional speedy trial claim as “inherently coercive” (id. at 313); its broad rationale was: “It is possible that an innocent defendant, faced with a trial that is unfair because unreasonably delayed, may plead guilty to a reduced charge rather than risk such a trial. Because the criminal justice system should scrupulously avoid the possibility that a plea of guilty may be tainted by unfairness . . . , and because prosecutors should not be allowed to submerge speedy trial challenges, and the societal interests they represent, in plea bargains, we hold that a reduced plea conditioned upon a waiver of a speedy trial claim must be vacated. (Cf. People v. White, 32 NY2d 393.) And this result follows regardless of the defendant’s success on the underlying speedy trial claim” (id. at 315). Of course, this case is distinguishable on its facts as the court had not ruled on the merits of the speedy trial motion when defendant pleaded guilty. The issue in this case is whether defendant’s plea to a reduced charge is for that reason not subject to the per se vacatur holding of Blakley. Notably, in adopting the per se vacatur rule, the Court cited only its decision the year before in People v White, and prefaced the citation with the signal, “cf.”
People v White does not expressly address that issue. In White, the defendant’s motion to dismiss on constitutional speedy trial grounds had not been decided prior to his plea of guilty to a reduced charge. Critically, however, the Court did not, as it later did in Blakley, vacate the plea before determining whether it had been coerced. Although the Court held that the defendant had been coerced into waiving his right to a speedy trial and pleading guilty, the case seems to turn on its particular facts. After all, the coercive character of those facts is stressed in the opinion and no broad rationale is stated (see also Callahan, 80 NY2d at 282 [noting “White’s case-specific analysis”]). Nor is there any reliance on the societal interest in a speedy trial, one of the factors informing the Court’s decision in Blakley. To the contrary, the opinion states a broad principle of law — “[a] defendant may, of course, waive his right to a speedy trial” (32 NY2d at 399) — that, as is clear from People v Seaberg (74 NY2d *6261, 9 [1989]), is no longer valid in some contexts. Consistent with the fact-specific analysis in White, the majority stresses the noncoercive character of the circumstances surrounding defendant’s guilty plea.
People v Rodriguez (50 NY2d 553 [1980]), another case in which the trial court did not rule on the merits of a motion to dismiss on constitutional speedy trial grounds, is not a guilty plea case but is relevant nonetheless if only because it is discussed in People v Callahan. The trial court directed a hearing on the motion, but “[f]or reasons undisclosed by the record, no speedy trial hearing was held” (50 NY2d at 556). Although the motion remained undecided, the parties proceeded,to trial and the defendant was convicted. On appeal, he sought to press his claim that his right to a speedy trial had been violated. Concluding that the record “figuratively shouts out the knowing nature of the decision to abandon the speedy trial claim” (id. at 557), the Court held that the defendant’s “objection to the tardiness of the prosecution . . . had been knowingly and voluntarily abandoned” (id. at 558).
In People v Callahan, as in Blakley, the defendant pleaded guilty after the court had denied his motion to dismiss on constitutional speedy trial grounds (80 NY2d at 278). Presumably, he pleaded guilty to a reduced charge, but the opinion states only that he pleaded guilty to a charge in full satisfaction of the indictment (id.). Brushing aside the notion that Rodriguez undermined the continuing validity of Blakley, the Court reaffirmed Blakley, stating that it “went beyond White’s case-specific analysis and held that ‘the nature of the speedy trial guarantee renders a [waiver of such a claim] inherently coercive in a plea bargaining situation,’ so that a plea conditioned on a waiver ‘must be vacated’ regardless of the substantive merits of the claim (id. at 282, quoting Blakley, 34 NY2d at 313). Invoking anew the societal interest in a speedy trial, the Court stated that Blakley’s continuing validity was evident from Seaberg, where that interest was stressed (id.). The Court also went on to make clear that Rodriguez should not be interpreted broadly, stating that “Rodriguez stands only for the limited proposition that a defendant who initially interposes a constitutional speedy trial claim but subsequently abandons it before a determination on the claim is made cannot subsequently raise that claim on appeal” (80 NY2d at 282).*
*627Defendant argues that although his constitutional speedy trial motion had not been denied prior to his guilty plea, the per se vacatur rule of Blakley applies, not the case-specific approach of White, because White was supplanted, i.e., overruled, by Blakley. Neither in Blakley nor in Callahan, however, did the Court state that it was overruling White or disapproving its case-specific analysis. To the contrary, when the Court in Blakley cited White, it used the “cf.” rather than the “but see” signal. And the statement in Callahan that Blakley “went beyond” White’s case-specific approach would be too coy and too casual a way of overruling a precedent.
That said, why the case-specific approach of White should apply when a constitutional speedy trial motion has been made but not decided is not obvious. It cannot be said, however, that the factual situation in this case and White always must be as inherently coercive as the situation in Blakley. Where, as here, the prosecution has not responded to the speedy trial motion, the prosecutor responsible for the case may not even have read it. Of course, that will not invariably be true and, even when it is, the prosecutor still may have good reason to think the motion is a formidable one. The point, however, is that when cases in which the motion has been responded to are compared to cases in which there has been no response, it is not unreasonable to think that the latter class of cases presents a reduced danger that the offer of a plea to a reduced charge represents a coercive effort by the prosecutor to “make the right to a speedy trial an item of barter” (Blakley, 34 NY2d at 314). Moreover, there is a good reason to be chary about extending the per se vacatur rule of Blakley. Plea bargaining, of course, benefits both persons charged with crimes and societal interests (People v Selikoff, 35 NY2d 227, 232-234 [1974], cert denied 419 US 1122 [1975]). However, those benefits do not come without costs. If the per se vacatur rule of Blakley applies as soon as a constitutional speedy trial motion is made, prosecutors will have powerful incentives not to permit any reduced pleas until after the motion is decided, even if the motion is frivolous or the prosecutor had been planning to offer a favorable plea bargain before *628the motion was made. After all, the defendant would have the unilateral right to undo any plea of guilty, perhaps years later when the prosecution’s case could be compromised, by filing an appeal or making a post-conviction motion and invoking the vacatur rule.
Defendant argues that extending the per se vacatur rule to this case would not require “vacat[ur] of all pleas, even those entered into voluntarily very early in a criminal case, where there was a pending constitutional speedy trial motion at the time of the guilty plea.” The “critical” consideration in this case, he maintains, is that his plea to a reduced charge was “specifically conditioned on the withdrawal of his speedy trial claim.” This argument is unpersuasive because it entails the proposition that an otherwise identically situated defendant is not entitled to vacatur of a guilty plea or any other relief if no one, not the court, the prosecutor or defense counsel, makes any mention of a pending constitutional speedy trial motion. In that situation, the speedy trial claim would be waived by operation of law and the defendant would be entitled to no relief. A different result should not obtain merely because of on-the-record efforts by the court, the prosecutor or defense counsel to confirm or make clear to the defendant that the plea of guilty effectively waives the undecided constitutional speedy trial motion.
For these reasons, I agree with the majority that the case-specific analysis of White is applicable and that, because of the noncoercive circumstances of the plea, defendant is not entitled to vacatur of the plea.

 The Court did not mention the per se vacatur rule of Blakley, pursuant to which the guilty plea is vacated and then the merits of the constitutional speedy trial claim are reviewed. But there is no inconsistency with Blakley in *627this regard; the record on appeal makes clear that the defendant did not ask that the plea be vacated (brief for defendant-appellant at 7, 12; People v Callahan, 80 NY2d 273 [1992]). In People v Flemming (27 AD3d 257 [2006]) and People v Tatis-Duran (300 AD2d 84 [2002]) we held that a defendant who pleaded guilty to a reduced charge before his constitutional speedy trial claim was decided could not obtain review of that claim. In Flemming, vacatur of the guilty plea was not sought and in Tatis-Duran there was no claim that the plea was involuntary (brief for defendant-appellant Flemming at 22; brief for defendant-appellant Tatis-Duran at unnumbered page 4).